Title: From Thomas Jefferson to C. W. F. Dumas, 2 March 1788
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris March. 2. 1788.

Being informed that Mr. Adams was to leave London on the 29th. Ult. for the Hague, I have determined to meet him there. But lest he should have finished his business and be gone before I can get there, I write the inclosed to press him to await an interview, and send it by the post which will be 24 hours before me. I take the liberty of putting it under your cover, as you will certainly know where Mr. Adams is to be found. It will be an additional gratification to me to be able to assure you in person of those sentiments of esteem and attachment with which I have the honour to be Sir Your most obedient & most humble servt,

Th: Jefferson

